Citation Nr: 0611394	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-04 421	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota

THE ISSUES

1. Entitlement to an initial rating higher than 20 percent 
for residuals of a fracture of the left femur with arthritis 
of the left hip.  

2. Entitlement to an initial rating higher than 20 percent 
for degenerative arthritis and degenerative disc disease of 
the lumbosacral spine. 

3. Entitlement to an initial (compensable) rating for hearing 
loss of the left ear.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
The veteran
ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from February 1984 to 
December 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Fargo, 
North Dakota.    

 In August 2005, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

At the August 2005 hearing, the veteran testified as to the 
increased severity of each of the disabilities.  
Additionally, he indicated continued treatment by VA for the 
service-connected disabilities.  Since the veteran asserts an 
increase in severity since he was last examined by VA, the 
case is REMANDED for the following action:

1. At this stage of the appeal to 
ensure VCAA compliance, notify the 
veteran of the effective date 
provisions for an increased rating 
claim.  Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet. App. 
March 3, 2006). 

2. Obtain VA records since 2002 from 
the Fargo VAMC.  

3. Schedule the veteran for VA 
orthopedic and neurological 
examinations to determine the severity 
of the service-connected residuals of a 
fractured left femur and low back 
disability. The claims file must be 
made available for review by the 
examiner (s).  

a). On the orthopedic examination, the 
examiner is asked to describe the 
following: 

Range of motion of the left hip in 
degrees of flexion, extension, 
abduction, adduction, and 
rotation, and whether there is 
evidence of malunion or nonunion 
of the femur; 

Range of motion of the lumbosacral 
spine in degrees of flexion, 
extension, lateral flexion, and 
rotation; and,  

Objective evidence of pain on 
motion.  If pain on motion is 
present, indicate at which point 
pain begins and to what extent, 
the veteran experiences functional 
loss due to pain and/or any of the 
other symptoms noted during 
flare-ups or with repeated use.  
If feasible, the functional loss 
due to pain should be expressed in 
terms of additional degrees of 
limited motion.  

(b). On the neurological examination, 
the examiner is asked to describe 
symptoms and findings compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle reflex, or other 
neurological findings appropriate to 
the site of the diseased disc.  And 
whether the low back symptomatology has 
resulted in incapacitating episodes, 
that is, bed rest prescribed by a 
physician and treatment by a physician, 
including the frequency and duration of 
the episodes.  

4. Schedule the veteran for a VA 
audiological evaluation to determine 
the severity of the service-connected 
left ear hearing loss.  The claims file 
must be reviewed by the examiner.  

5. After the above development is 
completed, adjudicate the claims.  For 
the low back disability, consider the 
changes in the rating criteria.  If any 
benefit sought remains denied, prepare 
a supplemental statement of the case 
and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
GEORGE E. GUIDO, JR.  
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





